Citation Nr: 0400397	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of a 40 percent rating for Lyme 
disease, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  He also had active service from April to May 
1992 (active duty for training during which he incurred 
service-connected Lyme disease).

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO decision that reduced the rating for Lyme 
disease from 40 percent to 10 percent.  A March 2002 RO 
decision proposed reducing the rating to 0 percent, and an 
August 2002 RO decision finalized the proposed rating 
reduction, but reduced the rating only to 10 percent.  The 
veteran appeals for restoration of the 40 percent rating.  


FINDINGS OF FACT

1.  The veteran's service-connected Lyme disease was rated 40 
percent from May 11, 1992 until October 31, 2002; the RO 
reduced the rating to 10 percent effective November 1, 2002.

2.  The evidence does not show sustained material improvement 
in the veteran's residuals of Lyme disease.  Examinations 
relied on in the rating reduction were not as full and 
complete as earlier examinations.


CONCLUSION OF LAW

The rating for Lyme disease was not properly reduced, and the 
40 percent rating is restored.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.88b, Diagnostic Code 6319 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Marine Corps from 
February 1966 to February 1968.  

He also had later Army National Guard/Reserve service which 
included active duty for training from April 25 to May 10, 
1992.  Records show that he developed Lyme disease following 
a tick bite during this active duty for training.  Such 
period of active duty for training is considered active 
service since he incurred a service-connected disability 
(Lyme disease) during such period.  

On VA examination in May 1993, he complained of tiredness, 
generalized myalgia, and arthralgia.  He had mild tenderness 
of both knees with normal range of motion and no crepitus.  
His musculoskeletal system was essentially intact.  However, 
there was some limitation of motion of the lumbar spine in 
flexion and extension. The diagnosis was status post Lyme 
disease, now chronic and disabling.

In August 1993, the RO awarded service connection and a 40 
percent rating for Lyme disease, effective May 11, 1992.

Treatment records from the mid-1990s mostly pertain to 
conditions other than residuals of Lyme disease, but he 
occasionally reported arthralgias and joint pains.  

A January 1994 VA discharge summary noted complaints of 
muscle pain for several months.  He denied any joint swelling 
or erythema and had no fever or chills.  He had an 
approximate 4/5 strength in both upper and lower extremities.  
There was limitation of motion in both knees and hips.  The 
rheumatoid factor was negative on arthritic profile.  Early 
degenerative arthritic changes of the lumbar spine were 
noted.

On VA examination in June 1995, he complained of pain in his 
hips, knees, and ankles.  He walked with a cane, with an 
antalgic gait on the right.  He had full range of motion of 
the upper and lower extremities as well as the back.  He had 
full right and left flexion of the neck as well as full 
rotation of the neck without crepitation.  He did not have 
swelling or capsular hypertrophy, gross deformities, 
angulation, or false motion of the knees, ankles, wrists, or 
elbows.  Intra-articular involvement was not noted.  The 
diagnosis was history of Lyme disease with subjective pain in 
the ankles, knees, hips, and low back secondary to Lyme 
disease.

On private treatment in December 1995, the veteran complained 
of lower back, bilateral shoulder, bilateral arm, bilateral 
elbow, bilateral wrist, bilateral hand, bilateral knee, 
bilateral leg, bilateral ankle, and bilateral foot pain.  He 
stated that he had bad joint pains and that his joints hurt 
all the time.  The examiner stated that the veteran looked 
normal except for some minor changers at the distal 
interphalangeal joint in the fingers.  He had full shoulder, 
elbow, knee, hip, foot, and ankle function.  Neurologic 
examination was negative.  X-rays of the right hand showed 
some arthritic changes in the wrist, but very little in his 
hands.  A rheumatology profile was completely normal with no 
abnormality at all.  The examiner questioned whether the 
veteran had ever had Lyme disease.

On VA examination in September 1998, the veteran described 
bilateral knee pain and lower extremity pain.  He used a 
cane.  He repoted he could walk less than 1/8th of a mile, 
could stand less than 10 minutes, and could sit less than 15 
minutes without excessive lower extremity pain; driving was 
limited to less than 30 minutes.  The examiner observed that 
the veteran walked with a mild limp.  He had 90 degrees of 
hip flexion bilaterally and 0 degrees of hip extension 
bilaterally; hip abduction was 0 to 20 degrees bilaterally; 
external rotation was 30 degrees, and internal rotation was 
15 degrees, bilaterally.  He had mild quadriceps atrophy of 
both lower extremities.  The left knee had no laxity at 0 
degrees; but there was 1+ laxity at 30 degrees valgus and 
varus stress.  Range of motion of both knees was 115 degrees 
(out of a normal range of 140 degrees).  Both ankles had 
dorsiflexion to 0 degrees, while plantar flexion was 45 
degrees bilaterally.  X-rays showed degenerative disc disease 
in the form of spondylosis in the lumbosacral spine; but the 
knees were unremarkable, and there was no evidence of 
fractures or subluxation of the ankles.  The impression was 
status post Lyme disease.  The doctor stated that the veteran 
had clinical evidence of loss of motion and function 
attributed to Lyme disease.  He opined that the veteran's 
loss of functional capacity was probably directly attributed 
to the residual effects of Lyme disease.

On VA infectious, immune, and nutritional examination in 
October 1998, there was obvious left hip and left knee 
stiffness and discomfort.  He also had mild left hemiparesis 
from a residual of a remote stroke.  Diagnoses were 
seronegative Lyme disease secondary to Borrelia burgdorferi 
organism; chronic malnutrition; Vitamin B-12 deficiency, and 
status post remote right middle cerebral artery stoke.  The 
examiner stated that Lyme disease was still present and was 
somewhat complicated by the recent stroke history.  The 
examiner opined that the veteran was unemployable without any 
likelihood of recovery.

VA medical records from 2000 through 2002 show that the 
veteran was primarily treated for conditions other than Lyme 
disease or its residuals.  The records also show that the 
veteran complained of joint pain, which was not well 
controlled by medication.  There were also references to 
degenerative joint disease with joint pain.  He used a cane 
for walking.  Prescription records show that he took several 
medications for various conditions, including oral pain 
medications daily.  

A VA doctor stated, on VA examination in January 2000, that 
it was well known and documented that Lyme disease could be 
confused with fibromyalgia and chronic fatigue, as these 
entities could accompany Lyme disease or be present 
separately.  The veteran had never developed any cardiac 
symptoms that would be compatible with Lyme disease, such as 
carditis, pericarditis, or atrial ventricular block.  The 
doctor stated that prior examinations had not found any 
evidence of symmetric peripheral neuropathy.  He did not have 
a history of myelitis, meningitis, or peripheral motor 
radiculomyelopathy.  The present complaints involved 
asymmetric joint swelling and discomfort of primarily the 
hips and knees, with difficulty standing or sitting for 
prolonged periods and the need for a cane for ambulation.  He 
also had generalized fatigue.  On examination, his shoulders 
had forward flexion and abduction to 180 degrees; he had 
external and internal rotation of the shoulders to 90 degrees 
without pain or difficulty.  The hands, wrists, and digits 
were unremarkable except for amputations involving the 
terminal portions of the digits of the left hand.  He had 
full range of motion of the hips with bilateral hip flexion 
to 125 degrees, but internal rotation was limited by hip 
discomfort to 30 degrees on the right, while it was normal 
(at 40 degrees) on the left.  The right knee was swollen, 
with evidence of effusion; right knee flexion was limited to 
100 degrees due to pain and swelling, and there was 
significant pain and discomfort on testing.  The left knee 
was completely normal, with full range of motion (flexion to 
140 degrees and extension to 0 degrees).  The ankles and feet 
were normal.  He was able to stand, but he could not heel or 
toe walk due to pain and discomfort.  The examiner stated 
that the veteran had obviously been a seronegative case of 
Lyme disease and had been treated appropriately at the time.  
He did not have any evidence of neurologic, cardiac, or 
systemic manifestations as a result of Lyme disease.  A prior 
stroke and his heart disease were related to other factors.  
The doctor stated that treatment-resistant chronic Lyme 
arthritis was a residual of Lyme disease and involved the 
larger joints (usually the knees and hips); it was 
characterized by asymmetric joint swelling with pain, 
discomfort, and disability.  The doctor concluded that it was 
more likely than not that the veteran's pain and swelling of 
his knees and pain and discomfort of the hips represented 
chronic Lyme arthritis and were a direct result of the tick 
bite and his initial episode of Lyme disease.  The veteran, 
however, did not have active Lyme disease; the treatment-
resistant chronic Lyme arthritis was known to persist usually 
more than 10 years.  

In an August 2000 decision, the Board denied a claim by the 
veteran for an increase in the 40 percent rating that was 
then in effect for Lyme disease.  

On VA examination in August 2001, the veteran complained of 
chronic, generalized joint aches and pains.  The examining VA 
doctor diagnosed a history of generalized joint ache and 
pain, most likely secondary to degenerative joint disease; he 
opined that the symptoms were highly unlikely secondary to 
Lyme disease.

The veteran was given a VA examination in October 2001.  He 
complained of considerable residual pain in his joints, 
primarily involving his knees, fingers and wrists, and lower 
back, as well as neuropathy.  He denied fever, chills, night 
sweats, significant weight loss, fatigue, malaise, frank 
swelling of the joints (as opposed to discomfort), and 
rashes.  Examination found no joint swelling, and he had full 
range of motion of all extremities.  The veteran noted 
discomfort with ambulation and with fine motor movements, but 
this was difficult to quantify on examination.  The 
neurological examination was grossly nonfocal, without 
discernible prominent loss of sensation.  There was clear 
evidence of chronic processes, including depression, post-
traumatic stress disorder, and chronic pain with fatigue.  
The examining VA doctor agreed with an earlier evaluation 
that it was unlikely that the veteran ever had Lyme disease.  
Also, he could not attribute the current symptoms to that 
process and recommended focusing more on psychiatric issues 
such as anxiety and depression.  The doctor felt that the 
symptoms could be a function of fibromyalgia or chronic 
fatigue syndrome, neither of which was infections in origin.  
The doctor concluded that there certainly was no evidence of 
an inflammatory or arthritic process on examination; he 
believed that most of the joint complaints might be simply 
degenerative joint disease.  

Records in November 2001 mention that his shoulders cracked 
and his knees popped.  

In March 2002, the RO proposed reducing the rating for Lyme 
disease from 40 percent to 0 percent.

In May 2002, the veteran reported worsening joint pain in his 
elbows in association with a new job and more upper body 
activity.  However, there was no effusion or limited motion 
of the elbows.

A private doctor, John L. Shaw, M.D., wrote in June 2002 that 
he had treated the veteran in 1992 and 1993 for a history of 
a tick bite with findings consistent with Lyme's disease; he 
was treated with medication for one month, which was felt to 
be adequate treatment.  On evaluation, the veteran had 
polyarthralgia.  Examination results were consistent with 
Lyme's disease even though tests for Lyme's disease were not 
positive.  The doctor opined that it was possible that some 
of the symptoms are related to degenerative arthritis 
associated with the general aging process; however, he 
cautioned that it was "impossible to say that some of his 
symptoms are not related to the probably Lyme's disease that 
he had in 1992."

In an August 2002 decision, the RO finalized the reduction of 
the 40 percent Lyme disease rating, but reduced the rating 
only to 10 percent (instead of the proposed 0 percent), 
effective November 1, 2002.

In August 2002, the veteran wrote that he was taking 
medication for pain associated with Lyme disease.  He stated 
that he had recurrent arthritis causing constant joint pain 
and swelling, fatigue, and malaise, which restricted his 
routine daily activities.

II.  Analysis

Through discussions in correspondence, rating decisions, and 
the statement of the case, the RO has informed the veteran of 
the evidence necessary to substantiate his claim for 
restoration of the 40 percent rating for Lyme disease (which 
the RO has reduced to 10 percent).  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent records have been obtained.  The notice 
and duty to assist provisions of the law are satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined under the VA's Schedule for 
Rating Disabilities, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
different disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

In reducing the veteran's rating, the RO complied with 38 
C.F.R. § 3.105(e), as to giving him an opportunity to submit 
additional evidence, and as to the effective date for 
reduction.  However, another regulation, 38 C.F.R. § 3.344 
(stabilization of disability evaluations) sets conditions on 
when a rating reduction may be taken.  See Brown v. Brown, 5 
Vet. App. 413 (1993).

Inasmuch as a 40 percent rating for Lyme disease was in 
effect for over 5 years, various provisions of 38 C.F.R. § 
3.344 apply to his case.  38 C.F.R. § 3.344(c). Rating 
reductions on account of conditions subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a).  Examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis for reduction.  Id.  In 
addition, although material improvement in the physical or 
mental condition may be reflected, the evidence must show 
that the improvement will be maintained under the ordinary 
conditions of life.  Id.  In doubtful cases, the former 
disability rating should be maintained.  38 C.F.R. § 
3.344(b).

Under the diagnostic criteria relating to Lyme disease, a 100 
percent rating is warranted when the disease is active.  
Thereafter, residuals (such as arthritis) are rated under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6319.  
In the present case, there is no evidence of any active Lyme 
disease.  The veteran's residuals of Lyme disease involve the 
joints and may be rated as arthritis.

Degenerative arthritis is rated based on limitation of motion 
of the affected joints, using the appropriate limitation of 
motion codes for the joints involved.  When there is at least 
some limitation of motion, but only to a degree which would 
be noncompensable under the limitation of motion code, a 10 
percent rating may be assigned for each involved major joint 
or group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Residuals of rheumatoid arthritis are rated in a 
similar fashion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

In this case, residuals of Lyme disease primarily involve 
pains and discomfort of the hips and knees.  It is not 
clearly shown that, under limitation of motion codes, there 
is a compensable degree of limitation of motion of the 
various involved joints.  See, e.g., 38 C.F.R. §  4.71a, 
Diagnostic Codes 5251-53, 5260-61.  However, there may still 
be at least some degree of limitation of motion as would 
warrant compensable ratings for the involved joints.

The RO reduced the the Lyme disease rating, from 40 percent 
to 10 percent, based on two VA examinations in 2001 that 
concluded that the veteran's generalized joint pains, aches, 
discomfort, and limitations were attributable to degenerative 
joint disease and were not likely related to Lyme disease.  
The rating reduction was also based in part on the VA 
examiners' conclusions that the veteran probably did not have 
Lyme disease.  However, the veteran has submitted a recent 
2002 opinion from a private doctor who initially treated him 
for Lyme disease in 1992.  While conceding that some of the 
symptoms could be attributed to degenerative arthritis 
associated with the general aging process, the doctor also 
concluded that it was impossible to say that at least some of 
the symptoms were related to the old episode of Lyme disease.  
The recent VA examinations did not account for the 
possibility of a diagnosis of treatment-resistant chronic 
Lyme arthritis despite the veteran being a seronegative case 
of Lyme disease, as described on an earlier VA examination. 

Under the circumstances, there is some doubt as to whether or 
not current joint impairment is only attributable to 
conditions other than residuals of Lyme disease.  Where there 
is doubt, the former disability rating should be maintained.  
38 C.F.R. § 3.344(b).  In addition, there is a long history 
of functional limitation due to the symptoms involving the 
hips and lower extremities.  The recent rating reduction was 
based on two VA examinations, and it does not appear that 
these were as full and complete as earlier examinations which 
led to and continued the 40 percent rating for Lyme disease.

In sum, the Lyme disease rating reduction, from 40 percent to 
10 percent, was accomplished on the basis of examinations 
that were not as full and complete as earlier examinations, 
and sustained material improvement in the condition is not 
shown.  The Board concludes that the rating reduction was not 
proper, and the veteran is entitled to restoration of the 
previous 40 percent rating for Lyme disease.  The benefit-of-
the-doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b).


ORDER

Restoration of a 40 percent rating for Lyme disease is 
granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



